            Case 2:20-cv-05412-ER Document 27 Filed 02/05/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TONIA SCOTT,                               :
     Plaintiff,                            :
                                           :
       v.                                  :       CIVIL ACTION NO. 20-CV-5412
                                           :
RAYMOND TONKIN, et al.,                    :
    Defendants.                            :

                                          ORDER

       AND NOW, this 5th day of February, 2021, upon consideration of Plaintiff Tonia

Scott’s “Petition to Reconsider” (ECF No. 23) “Petition to Reconsider” (ECF No. 24), and

“Petition to Remove State Criminal Prosecution into the U.S. District Court Add Defendants and

A Change of Venue” (ECF No. 25), it is ORDERED that:

       1. The Petitions are DENIED for the reasons stated in the Court’s accompanying

            Memorandum.

       2. Scott’s criminal proceedings, Commonwealth v. Scott, Docket Nos. CP-52-CR-

            0000096-2020, CP-52-CR-0000211-2020, CP-52-CR-0000687-2019 (C.P. Pike) are

            SUMMARILY REMANDED to the Pike County Court of Common Pleas.



                                                   BY THE COURT:



                                                   /s/ Eduardo C. Robreno
                                                   EDUARDO C. ROBRENO
